 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
     JORGE CORENA,                                          Case No. 1:16-cv-01025-LJO-EPG
 9
                                             Plaintiff, ORDER GRANTING MOTION TO
10                                                      MODIFY SCHEDULING ORDER
                    v.
11                                                          (ECF No. 100, 99)
12   RODRIGUEZ,
13                                         Defendant.
14

15         The Court has before it Defendant’s Motion to Modify the Scheduling Order. (ECF No.
16   100.) In the motion, Defendant requests that the scheduling order be modified to grant an
17   extension of the May 31, 2019, deadline to serve expert witness reports. Defendant’s counsel
18   states that he conferred with Plaintiff and Plaintiff indicated that he does not plan to oppose the
19   motion. (ECF No. 100 at 8.) Based on the representations of counsel, the Court finds good cause
20   for granting the requested extension of time. Accordingly,
21         IT IS ORDERED that the May 31, 2019 deadline to serve expert witness reports is
22   extended to June 21, 2019. The rebuttal expert disclosure deadline is now July 26, 2019, and the
23   expert discovery cutoff is August 19, 2019. In light of the granting of the extension of time, the ex
24   parte application (ECF No. 99) is denied as moot.
     IT IS SO ORDERED.
25

26      Dated:     May 23, 2019                                   /s/
27                                                          UNITED STATES MAGISTRATE JUDGE

28


                                                        1
